Case 1:19-cv-00773-LJL Document 41 Filed 04/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MOHAMMED EL AALAOUI, ;
Plaintiff, : Civil Action No. 19-773-ALC

V.

AFFIDAVIT OF SERVICE
LUCKY STAR GOURMET DELI INC.;
305 GROCERY DELI CORP.; OMAR
ALLHABI; HAMDI ALLHABI;
AHMED ALZABIDI,

Defendants.

 

STATE OF NEW YORK _ )
COUNTY OF NEW YORK 5 *

I, BASMA OUARDA, being duly sworn and subject to the penalties of perjury, on oath
depose and state based on personal knowledge that on April 3, 2020, I served the following:
Notice of Motion of Plaintiff's Motion for Default Judgment (Docket No. 37); Declaration in
Support with Exhibits A-J (Docket No. 38); Plaintiff's Affidavit in Support (Docket No. 39); and
Proposed Default Judgment (Docket No. 40).

This service was completed by placing a true copy of these documents with an employee of
the United States Postal Service, at the facility located at 450 Lexington Avenue, New York,
New York 10017, in an envelope together with postage and labels to have the envelope sent via
USPS Priority Mail with tracking service to the following addresses, a separate mailing for each
addressee:

Lucky Star Gourmet Deli Inc.

856 E 180" Street,
Bronx, New York 10460-1702
Case 1:19-cv-00773-LJL Document 41 Filed 04/03/20 Page 2 of 2

305 Grocery Deli Corp.
305 E 181" Street,
Bronx, New York 10457

Hamdi Allhabi
305 E 181" Street,
Bronx, New York 10457

Omar Allhabi
305 E 181" Street
Bronx, New York 10457

BASMA OUARDA, Paralegal

On this ity day of Epa 2020 personally appeared before me the above-named individual
and signed and made oath to the foregoing affidavit before me.

Mi lout

MOHAMMED GANGAT 7
NOTARY PUBLIC

Mohammed A. Gangat
Notary Public. NY. Nassau Cty.
No. 02GA6348633
Exp. 10/03/20
